NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ANCELMO HERNANDEZ-                         No.    14-72344
HERNANDEZ,                                             14-73595

                Petitioner,                     Agency No. A201-174-662

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      In these consolidated petitions, Jose Ancelmo Hernandez-Hernandez, a

native and citizen of Guatemala, petitions for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s

decision denying his applications for withholding of removal and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), and the BIA’s order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We review for an abuse of discretion the BIA’s denial

of a motion to reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny the petitions for review.

      Substantial evidence supports the agency’s conclusion that the past harm

Hernandez-Hernandez suffered in Guatemala did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persistent

teasing, harassment, and discrimination did not compel the conclusion that

petitioner suffered past persecution); see also Wakkary v. Holder, 558 F.3d 1049,

1059-60 (9th Cir. 2009) (petitioner failed to establish past persecution where he

was beaten and robbed on two occasions and accosted by a mob). Substantial

evidence supports the agency’s determination that Hernandez-Hernandez failed to

establish a clear probability of future persecution. See Tamang v. Holder, 598 F.3d

1083, 1094-95 (9th Cir. 2010) (fear of future persecution was not objectively

reasonable); Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009) (petitioner must

demonstrate a “unique risk of persecution upon return that was distinct from the

                                         2                                    14-72344
petitioner’s mere membership in a disfavored group.” (citation omitted)). Thus,

Hernandez-Hernandez’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Hernandez-Hernandez failed to show it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      Hernandez-Hernandez’s contention that the agency failed to consider all of

his evidence is unpersuasive.

      The BIA did not abuse its discretion in denying Hernandez-Hernandez’s

motion to reconsider where he failed to identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must

identify errors of fact or law in a prior decision); Ma v. Ashcroft, 361 F.3d 553, 558

(9th Cir. 2004) (discussing the standard for a motion to reconsider).

      PETITIONS FOR REVIEW DENIED.




                                          3                                    14-72344